UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                     No. 20-3300

                     JULIANA MARTIREZ ARREAGA BRAVO,
                                  Petitioner

                                           v.

             ATTORNEY GENERAL UNITED STATES OF AMERICA

                             (Agency No. A209-004-970)

Present: MCKEE, GREENAWAY, JR., and RESTREPO, Circuit Judges

      1. Unopposed Motion filed by Respondent Attorney General United States of
         America to clarify opinion.



                                                      Respectfully,
                                                      Clerk/lmr

_________________________________ORDER________________________________
The foregoing motion is granted. The Court will issue an Amended Opinion and
judgment. The Clerk is directed to recall the mandate for purposes of filing the amended
opinion and judgment and reissue it once filing is complete.



                                                      By the Court,

                                                      s/Joseph A. Greenaway, Jr.
                                                      Circuit Judge
Dated: March 2, 2022
CJG/cc:     Brett A. Tarver, Esq.
            Anthony C. Vale, Esq.
            Bryan S. Beier, Esq.
            Lindsay Marshall, Esq.
            Jeffrey R. Meyer, Esq.